Citation Nr: 0901479	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Friend


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The veteran submitted a claim for a hernia condition as 
secondary to his low back condition.  This claim has not been 
adjudicated by the RO and is referred back to the RO for 
their initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran claims that he has a low back condition that 
originated in service after he injured his back lifting 
weights in service in 1977.  Indeed, his service medical 
records include reports of treatment in 1977; however, no 
back problems are listed in the separation examination.  
Since separation, private treatment records indicate that the 
veteran has injured his back on several occasions and has 
been diagnosed with a chronic back disorder and received 
treatment since 1987.  A VA examiner also diagnosed the 
veteran as having a chronic low back disorder but made no 
opinion as to its relation to service.  As the veteran has 
submitted evidence of an in-service injury to his back in 
addition to his history of continued symptomatology since 
separation and a diagnosis of a chronic back disorder, a 
remand is necessary in order for a VA examiner to opine as to 
whether the veteran's current condition is related to service 
or to other intervening injuries or otherwise.

In addition, correspondence from the veteran received at the 
Board in January 2009 indicate the veteran's wishes that the 
VA contact J. Hajek in an attempt to obtain additional 
relevant evidence/testimony.  As such, J. Hajek should be 
contacted in order to obtain any such additional 
evidence/testimony.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his low back disorder.  Have 
the examiner review the claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  Have the examiner conduct all 
necessary tests and answer the following 
questions:

	a.  Does the veteran have a current low 
back disorder?  Please list all applicable 
diagnoses.

	b.  If the veteran has a current low 
back disorder, as to each above diagnosed 
condition, is it at least as likely as not 
that the condition is related to service, 
to include a 1977 injury while lifting 
weights?

2.  Per the January 2009 veteran's 
correspondence, contact J. Hajek in an 
attempt to obtain any additional relevant 
evidence/testimony as related to the 
claimed low back disorder.

3.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

4.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

